       Case 2:14-cr-00323-GAM Document 1227 Filed 01/28/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :
                                          :
      v.                                  :       CRIMINAL ACTION NO. 14-323-3
                                          :
PARIS CHURCH                              :


                                         ORDER



      This 28th day of January 2021, it is hereby ORDERED that Defendant Paris Church’s

Motion to compel production of grand jury materials (ECF 1193) is DENIED.



                                                              s/Gerald Austin McHugh
                                                              United States District Judge




                                              1
